March 11, 2005


Ms. Rebecca M. Alcantar
Wilson, Elser, Moskowitz, Edelman & Dicker LLP
1201 Elm Street, Suite 5000
Dallas, TX 75270

Mr. Britton D. Monts
Monts & Ware, L.L.P.
1701 North Market, Suite 330
Dallas, TX 75202
Honorable Steve Mason King
100 West Weatherford
Fort Worth, TX 76196-0241



Ms. Kelcie A. Hibbs
Loe Warren Rosenfield Kaitcer & Hibbs, P.C.
P. O. Box 100609
Fort Worth, TX 76185-0609

RE:   Case Number:  04-0140
      Court of Appeals Number:  02-03-00384-CV
      Trial Court Number:  02-2865-A-1

Style:      IN RE  OMNI HOTELS MANAGEMENT CORPORATION AND OMNI HOTELS
      FRANCHISING COMPANY, L.L.C.

Dear Counsel:

      Today the Supreme Court of Texas  denied  the  petition  for  writ  of
mandamus and delivered  the  enclosed  per  curiam  opinion  in  the  above-
referenced case.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Suzanne        |
|   |Henderson          |
|   |Ms. Stephanie      |
|   |Lavake             |